Citation Nr: 1609948	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a sinus disorder other than allergies.

2.  Entitlement to service connection for allergies, to include hay fever.

3.  Whether the reduction of the disability rating for right knee laxity, from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper.

4.  Entitlement to a rating for right knee laxity in excess of 10 percent from April 1, 2010.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a rating in excess of 30 percent for a right hip disability prior to March 6, 2014.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to August 1984. 

This matter comes before the Board of Veterans Appeals BVA or Board from November 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran was afforded a RO hearing in September 2010.  

In January 2014, the Board decided that the RO's decision to reduce the rating for right knee laxity from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper.  The Board also remanded to the RO the issues of (i) entitlement to service connection for a sinus disorder and allergies, (ii) entitlement to a rating in excess of 30 percent for a right hip disability, (iii) entitlement to a rating in excess of 20 percent for a right ankle disability, (iv) entitlement to a rating in excess of 10 percent for right knee arthritis, (v) entitlement to ratings for right knee laxity in excess of 30 percent prior to April 1, 2010, and excess of zero percent thereafter.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in October 2014, on the basis of an October 2014 partial Joint Motion for Remand (Joint Motion), vacated the decision regarding the reduction of the disability rating for right knee laxity and remanded the matter to the Board for further action.

In January 2015, the Board denied (i) entitlement to a rating in excess of 20 percent for the right ankle disability and (ii) entitlement to a right hip disability in excess of 30 percent prior to March 6, 2014, and in excess of 50 percent thereafter.

The Veteran appealed the Board's decision to the Court which, in September 2015, on the basis of an August 2015 partial Joint Motion, vacated the decision regarding entitlement to a rating in excess of 30 percent for a right hip disability prior to March 6, 2014, and remanded the matter to the Board for further action.  The Court did not disturb the Board's decision regarding entitlement to a rating in excess of 50 percent for a right hip disability after March 6, 2014, or the right ankle rating claim.

The issue of entitlement to service connection for a sinus disorder other than allergies REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Allergies, to include hay fever, were noted upon entrance to service, but did not increase in disability during service.

2.  The June 2009 VA examination report provides an insufficient basis to reduce the Veteran's right knee laxity disability rating to zero percent.

3.  A comparison of the March 2005 and June 2009 VA examination reports discloses improvement of the Veteran's right knee laxity.

4.  The Veteran's right knee disabilities have manifested, at most, by limitation of flexion to 90 degrees and extension to 10 degrees, even considering painful motion and other factors; the evidence does not show ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

5.  Resolving reasonable doubt in the Veteran's favor, since March 6, 2013, the Veteran's service-connected right hip disability has been manifested by moderately severe residuals of weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergies, to include hay fever, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.380 (2015).

2.  The reduction of the disability rating for right knee laxity from 30 percent effective April 1, 2010 was proper, but only to a 10 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2015).

3.   From April 1, 2010, 6he criteria for a rating for right knee laxity in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

5.  The criteria for a separate 10 percent rating, but not more, from November 23, 2010, for limitation of right knee extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

6.   Since March 6, 2013, but no earlier, the criteria for a 50 percent schedular rating, but not more, for the Veteran's service-connected right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2009 letter satisfied the duty to notify provisions for the claims decided herein.  Additionally, the Joint Motions did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).  Due process as it pertains to the reduction claim is discussed in that specific section below.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent records were obtained pursuant to the Board's January 2014 and January 2015 remands.

In April 2015, the Veteran reported that he received treatment at Mathers Air Force Base (AFB); Offutt AFB; McGuire AFB; Osan AB; and Naval Submarine and Coast Guard bases in Groton, Connecticut.  Records of treatment at each of the identified locations are contained in the Veteran's service treatment records.  In September 2015, VA confirmed that all the Veteran's service treatment records have been associated with the claims file and uploaded to the electronic system.  This complies with the Board's January 2015 remand regarding service treatment records.  Furthermore, in September 2015, the Veteran indicated that he did not have any additional evidence to submit regarding the appeal.

The Veteran was provided VA medical examinations in June 2009, November 2010, and March 2014, the most recent of which were pursuant to the Board's January 2014 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  Furthermore, the October 2014 and August 2015 Joint Motions did not raise any additional duty to assist issues.  See Carter, 26 Vet. App. at 542-43.

II. Service Connection-Allergies

Legal Criteria

The Veteran seeks service connection for allergies, to include, hay fever, which he believes is related to, or aggravated by, service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Id.  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012).  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6.

Analysis

A September 1960 enlistment examination shows mild seasonal hay fever.  As hay fever was "noted" upon entry into service, this claim is one for service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, the Veteran must demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.

Service treatment records show that the Veteran was treated for post nasal drip (June 1963), enlarged nose turbinates (July 1977), and erythematous throat (July 1977).  A March 1975 Medical History indicated the Veteran was allergic to pollen, dust, or animals and had hay fever or asthma.  Upon separation from service in February 1984, clinical examination was normal and the Veteran denied ear, nose, and throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; and shortness of breath.  After service, as early as October 2008, the Veteran was diagnosed with allergic rhinitis, chronic cough, post-nasal drip, obstructive lung disease.

The Board has considered the Veteran's assertion that his that allergies, to include hay fever, worsened during service, but an opinion as to whether his preexisting hay fever permanently increased during military service is a complex medical question for which lay testimony is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The diagnosis of allergies falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See id.  This issue of whether the Veteran's allergies were aggravated in service is especially complex because he had multiple, overlapping sinus and allergy problems, some of which were not clinically diagnosed until decades after the reported in-service aggravation.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose allergies or offer an opinion as to whether allergies were permanently aggravated and his opinion in this regard is of little evidentiary value in this specific case.  Davidson, 581 F.3d at 1316.

The competent evidence of record consists of the VA examiner's March 2014 opinion that service did not aggravate the Veteran's allergies, to include hay fever.  The examiner explained that while allergies were noted on entrance to service, there was no documentation of a sinus or allergy condition on separation from service or until 2008, when the Veteran was diagnosed with allergic rhinitis with post nasal drip and chronic cough.  The examiner is qualified through education, training, or experience to offer an opinion regarding the etiology of the Veteran's current allergies.

The VA medical opinion, which opposes the claim, constitutes competent and persuasive medical evidence with respect to whether the pre-existing allergies, to include hay fever were aggravated during service.  The opinion was rendered by a medical professional who reviewed the Veteran's file, supported her conclusions with reasoned analysis, and who is qualified through education, training, or experience to offer a medical opinion.  The VA medical opinion also is of greater probative value than the Veteran's assertions because it was the product of consideration of the Veteran's relevant history and included a rationale.  Furthermore, it is consistent with the regulations that "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute disease, healing without residuals."  See 38 C.F.R. § 3.380 (2015).

Accordingly, the evidence does not show that it is as least as likely as not that allergies, to include hay fever, increased in severity during service.  The preponderance of the evidence is against this finding and there is no doubt to be resolved  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

III. Reduction-Right Knee Laxity

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

In this case, the Veteran disagrees with a January 2010 rating decision that reduced the rating for his service-connected right knee laxity from 30 percent disabling to zero percent disabling effective April 1, 2010.  He contends that symptoms associated with his disability had not improved and that the reduction to a zero percent rating was not warranted.

By way of history, in June 2005, the RO granted service connection for right knee laxity and assigned an initial 10 percent disability rating under Diagnostic Code 5257 effective November 22, 2004.  In October 2006, the RO increased the rating to 30 percent also under Diagnostic Code 5257, effective from April 27, 2006.

In April 2009, the Veteran filed a claim for an increased rating.  In a November 2009 rating decision, the RO proposed to reduce the disability rating from 30 to zero percent disabling.  A copy of this decision was sent to the Veteran in November 2009.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that he could request a predetermination hearing.  In response, the Veteran submitted a statement in November 2009, which indicates that he did not believe the rating should be reduced.  A hearing was not requested at that time.  The RO promulgated the reduction in a January 2010 rating decision, effective April 1, 2010.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's right knee laxity was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The issue remaining is whether the reduction was proper based upon the evidence of record.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  Ratings that have been continued for five years or more are governed by § 3.344(a) and (b), which provide that any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Ratings that have been continued for less than five years are governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction in rating.

Here, a 10 percent rating was in effect from November 22, 2004, through April 26, 2006; a 30 percent rating was in effect from April 27, 2006, to March 31, 2010.  As a minimum 10 percent rating was in effect from November 22, 2004, through March 31, 2010, which is more than five years, § 3.344(a) and (b) governs the propriety of any reduction to zero percent.  Furthermore, as a 30 percent rating was in effect from April 27, 2006, to March 31, 2010, which is less than five years, § 3.344(c) governs the propriety of any reduction to 10 percent.  Acknowledging and adequately discussing these two standards forms the basis of the October 2014 Joint Motion.

The Veteran's right knee laxity is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, a 30 percent rating is warranted for severe, recurrent subluxation or lateral instability.  A rating of 20 percent is warranted for moderate, recurrent subluxation or lateral instability, and a rating of 10 percent is warranted for slight, recurrent subluxation or lateral instability.

The primary basis for the award of an initial 10 percent rating for the Veteran's right knee laxity was a VA treatment report, dated April 6, 2005, which shows objective evidence of mild medial collateral ligament laxity of the right knee.  See Rating Decision (October 2006).  The RO noted that the March 2005 VA examination shows complaints of biweekly instability, but no physical evidence of medial or lateral right knee laxity.

The primary basis for the award of a 30 percent rating for the Veteran's right knee laxity was an April 2006 VA examination report.  During the examination, the Veteran reported pain, weakness, and instability in the right knee.  The VA examiner reported significant medial collateral ligament laxity and noted that the Veteran uses a double upright hinged lateral unloading brace with patellar opening for right knee.

Lastly, the primary basis for the reduction to zero percent was the June 2009 VA examination report.  During the examination, the Veteran reported worsening knee pain and functioning, to include falling as a result of knee weakness.  The Veteran reported that he had fallen about once a year and had been wearing a knee brace whenever he walked more than 50 yards.  The Veteran denied dislocation and recurrent subluxation.  The examiner noted fatigability, lack of endurance, flare-ups (biweekly, triggered with prolonged walking).  The examiner reported that the ligamentous structures of the right knee were intact; Lachman test was negative; and that the Veteran was unable to perform the McMurray test because of hip pain.  The diagnosis was medial collateral ligament laxity not grossly appreciated on examination.  The examiner did not complete sections of the report pertaining to whether she reviewed the Veteran's medical records and his past medical history.  Significantly, an audiological examination report completed on the same day and same examination report form as the joint examination states that "C-file was requested however unavailable for review at the time of this examination."

The Board finds that the June 2009 VA examination report provides an insufficient basis to reduce the Veteran's disability rating to zero percent.  As the discussed above, since the Veteran's minimum 10 percent rating was in effect for more than five years, it is governed by § 3.344(a) and (b), which provides, in pertinent part, that a reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens, 7 Vet. App. at 324.  Critically, the evidence suggests that the June 2009 VA examination report was not based upon review of the claims file or the Veteran's medical records.  Specifically, the section of the examination pertaining to the medical history review was left blank and a contemporaneous VA audiological examination shows that the claims file was unavailable.  Additionally, the examiner did not indicate whether the Veteran's disability had improved or cite any prior medical evidence, let alone address whether any improvement would be maintained under the ordinary conditions of life.  Significantly, the Board finds no clear, material improvement to a noncompensable level between the VA examinations in June 2009 and March 2005, the time the 10 percent rating was assigned.  Both reports show subjective reports of falling and instability, but no objective evidence of collateral ligament laxity.  Accordingly, the deficiencies in the June 2009 VA examination coupled with the uncertainty of material improvement in the Veteran's disability to a noncompensable level, the Board finds that a reduction from 30 to zero percent was not proper under 38 C.F.R. § 3.344(a) and (b).

Although the reduction to a noncompensable level was not proper, the Board on the other hand finds that the June 2009 VA examination report provides a sufficient basis to reduce the Veteran's disability rating to 10 percent effective April 1, 2010.  As discussed above, since the Veteran's 30 percent rating was in effect for less than five years, it is governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction.  Here, the June 2009 VA examination discloses improvement of the Veteran's right knee laxity since the 30 percent rating was assigned.  Specifically, the April 2006 VA examination report, which served as the basis for the 30 percent rating, shows that the Veteran had significant medial collateral ligament laxity.  In contrast, the June 2009 VA examination report showed no collateral ligament laxity.

Moreover, the potential deficiencies in the June 2009 VA examination identified above when applying 3.344(a) and (b) are not sufficient to undermine the showing of improvement under 3.344(c).  An inability for claims file review by the examiner does not change the objective examination results set forth in the report.

The Board notes that the Veteran is competent to report symptoms in the realm of his personal experience, such as weakness, pain, and falling; however, he is not competent to evaluate the severity of his collateral ligament laxity, because this condition involves internal processes that fall outside the realm of common knowledge of a lay person, that is, the condition cannot be evaluated based on mere personal observation, which comes through sensory perception.  See Jandreau v, 492 F.3d at 1377, n. 4.  Moreover, an opinion regarding the severity of collateral ligament laxity is complex, especially where, such as here, a Veteran has multiple, internal knee pathologies that could manifest with similar or overlapping symptoms.  Specifically, medical expertise is needed to determine whether the Veteran's reported weakness, pain, and falling are attributable to his right knee collateral ligament laxity, right hip arthritis, or right knee arthritis, all of which are service-connected.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose collateral ligament laxity or offer an opinion as to its severity and his opinion in this regard is of little probative value.  Davidson, 581 F.3d at 1316.

Thus, notwithstanding the Veteran's opinion that his right knee laxity worsened since the April 2006 VA examination, a comparison of the April 2006 and June 2009 VA examiner's opinions discloses improvement in the disability.  Accordingly, the Board finds that a reduction from to 10 percent effective April 1, 2010, was proper.

IV. Increased Ratings-Right Knee and Right Hip

Facts

On April 20, 2009, the Veteran filed a claim for increased ratings for right knee laxity, right knee arthritis, and a right hip disability.  He asserted that he requires pain medication and a knee brace or cane due to weakness and that he cannot walk long distances, avoids hills, and cannot squat or run.

On VA examination in June 2009, the Veteran reported worsening knee pain and functioning, to include falling as a result of knee weakness.  The Veteran reported that he had fallen about once a year and had been wearing a knee brace whenever he walked more than 50 yards.  Physical examination showed right knee flexion limited to 125 degrees by pain and full extension.  There was pain and lack of endurance on repeated use.  As to the hip, the Veteran reported that his right hip had been good since a July 2007 replacement, but that he could not run, twist, or squat.  He reported weakness, but denied pain.  He explained that he was not restricted from any other activities.  Physical examination showed flexion to 110 degrees, extension to 20 degrees, abduction to 30 degrees, external rotation to 60 degrees, and internal rotation to 20 degrees.  The examiner indicated that range of motion was limited by pain along with limitation of the artificial joint and in general, there was no hip pain including pain on repeated use.  There was some weakness, but no other factors additionally limited joint function.  The diagnosis was right hip degenerative joint disease secondary to right ankle arthritis status post right hip total hip replacement with mild functional impairment as reported by the Veteran.  

At a hearing before the RO in September 2010, the Veteran stated that because of the right hip disability, he had limitation of motion and pain with squatting and turning rapidly.  He denied taking any medication for the right hip disability.

On VA examination in November 2010, the Veteran reported that after service he worked as a police office until he retired in 1994 and that he currently works as a veterans' counselor.  As to the right knee, he reported daily pain, weakness, giving way after 50 feet, intermittent locking, and daily knee brace use, but denied subluxation or dislocation.  Physical examination showed flexion to 100 degrees, with pain at 100 degrees, and extension to 10 degrees, with objective evidence of pain at negative 10 degrees.  There was no evidence of functional loss or impairment and no additional limitation in range of motion on repetitive-use testing.  Instability tests were normal.  As to the hip, the Veteran denied any change since the last examination.  Physical examination showed flexion to 110 degrees, extension to 20 degrees, abduction to 30 degrees, external rotation to 60 degrees, and internal rotation to 20 degrees.  The examiner noted that there was limited range of motion due to pain.  The examiner estimated that the Veteran had moderate functional impairment due to his right lower extremity medical conditions.  

On VA examination in March 2014, the Veteran reported chronic intermittent knee pain, locking when he stands from a seated position, pain and swelling with activity, giving way, and that he uses a brace.  Physical examination showed flexion to 90 degrees, with pain at 90 degrees, and full extension.  There was no additional limitation in range of motion on repetitive-use testing.  Instability tests were normal.  The examiner noted that there were no other knee disabilities.  As to the hip, the Veteran reported increased pain in the past year and that he had been taking hydrocodone to alleviate some pain.  Physical examination showed right hip flexion to 80 degrees, with objective evidence of pain at 50 degrees, and normal hip extension.  There was no additional limitation in range of motion on repetitive-use testing.  The examiner opined that residuals of the Veteran's hip replacement caused moderate weakness, pain, and limitation of motion.  The following factors contributed to the Veteran's knee and hip disabilities: fatigability; pain; disturbance of motion; and interference with sitting, standing, or weight-bearing.

General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Right Knee Laxity

As detailed above, the Board determined that the reduction in the rating for right knee laxity was proper, but only to 10 percent rating than zero percent, effective April 1, 2010.  Therefore, the remaining issue is whether a rating for right knee laxity in excess of 10 percent is warranted from April 1, 2010.

As noted previously, the Veteran's right knee laxity has been rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Although the Veteran reports giving way and instability, the medical examiners consistently agreed that there was no evidence of right knee instability at any time during the pendency of the appeal, let alone moderate instability needed for the next higher rating.  As discussed above, the Board finds that the VA examiners' opinions regarding instability are more probative than that of the Veteran due to their medical training and expertise, and that their opinions are based on objective physical examination testing.  Accordingly, as the Board finds that the preponderance of evidence affirmatively shows no moderate instability/laxity since April 1, 2010.  Therefore, the criteria for a rating in excess of 10 percent have not been met.

Right Knee Arthritis

The Veteran seeks a rating in excess of 10 percent for right knee arthritis, which has been rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray evidence will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  In the absence of limitation of motion, a 10 percent rating is warranted when arthritis effects two or more major joints or two or more minor joint groups.  The next higher rating, 20 percent, is warranted when arthritis effects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Initially, the Board notes that the Veteran's right knee is one major joint.  38 C.F.R. § 4.45(f).  As the Veteran's right knee arthritis and painful motion only affect one major joint, a 20 percent rating is not warranted under Diagnostic Code 5003.  Additionally, arthritis of other service-connected joints, such as the right hip, are separately rated; thus, to avoid pyramiding, they cannot be used under this provision.  See 38 C.F.R. § 4.14 (2015).

For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2015).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

During this period of the appeal, at worst, right knee flexion was limited to 90 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the March 2014 VA examination report.  The VA examiner indicated that the Veteran had additional functional loss due to fatigability; pain; disturbance of motion; and interference with sitting, standing, or weight-bearing.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that the right knee disability results in limitation of flexion to 60 degrees, such as to warrant a higher rating under Diagnostic Code 5260.

A separate 10 percent disability rating is warranted for right knee extension, which was limited to 10 degrees with consideration of painful motion and other factors.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  This is shown by the November 2010 VA examination report.  The VA examiner indicated that the Veteran had no additional functional loss including on repetitive use testing.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that the right knee disability results in limitation of flexion to 15 degrees, such as to warrant a higher rating under Diagnostic Code 5261.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's knee has no ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.

In sum, the preponderance of the evidence is against the claim for a rating for right knee laxity in excess of 10 percent from April 1, 2010; there is no doubt to be resolved; and a higher initial rating is not warranted.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected right knee arthritis; there is no doubt to be resolved; and a higher initial rating is not warranted.  Finally, the evidence supports a separate 10 percent rating, but no higher, from November 23, 2010, and no earlier, for limitation of right knee extension.  It was during the VA examination that it compensable right knee extension was first factually ascertainable that the increase in severity had occurred for the Veteran's disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 38 U.S.C.A. § 5110(b)(3) (West 2014); cf. Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).  Thus, the staged rating as set forth is appropriate.

Right Hip Disability

The Veteran seeks a rating in excess of 30 percent prior to March 6, 2014, for a right hip disability, which has been rated as a hip replacement under Diagnostic Code 5054.  Under Diagnostic Code 5054, a 30 percent is the minimum rating.  A 50 percent is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted for following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.

The Board finds that the March 2014 VA examination (conducted on March 6, 2014) shows that the Veteran's right hip disability has manifested with moderately severe residual weakness, pain or limitation of motion, which warrant a 50 percent disability rating.  The Veteran reported that these symptoms began one year earlier, in March 2013.

After resolving reasonable doubt in the Veteran's favor, the Board finds that the date it became factually ascertainable that the Veteran's right hip disability increased to the level warranting a 50 percent schedular rating was March 6, 2013, and not the exact date of the March 2014 VA examination.  See 38 U.S.C.A. §§ 5107(b), 5110(b)(3); 38 C.F.R. §§ 3.102, 4.3; Swain, 27 Vet. App. at 219.  This action complies with the August 2015 Joint Motion.

An even higher rating is not warranted from March 6, 2013 to March 5, 2014, as the evidence does not show markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis, or even more severe impairment.

Although this higher rating is warranted from March 6, 2013, the evidence shows no more than a moderate impairment and residuals due to the right hip replacement prior to March 6, 2013; the evidence does not show or more nearly approximate moderately severe residuals or impairment, which are required for a 50 percent rating.  Specifically, the June 2009 VA examination shows some weakness and pain on physical examination and hip flexion to 110 degrees and abduction to 30 degrees, even considering pain, which is almost normal.  See 38 C.F.R. § 4.71, Plate II (showing that normal hip flexion is to 125 degrees and abduction is to 45 degrees).  The Veteran explained that his hip has been good since his July 2007 hip replacement and that he is only restricted from running, twisting, and squatting.  On VA examination in November 2010, the Veteran denied any change since the last examination.  The examiner estimated that the Veteran had moderate functional impairment due to his right lower extremity medical conditions.

In sum, the Board finds that a higher 50 percent schedular rating is warranted from March 6, 2013, to March 5, 2014, which included application of the benefit-of-the-doubt doctrine.  However, even higher ratings are not warranted by the preponderance of the evidence.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected right knee and hip disabilities are manifested by signs and symptoms such as limitation of motion; fatigability; pain; and disturbance of motion, which impairs his ability to stand, walk, twist, run, and climb.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg and hip provide disability ratings on the basis of arthritis, instability, limitation of motion, and prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5054, 5257, 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, walking, twisting, running, and climbing.  In short, there is nothing exceptional or unusual about the Veteran's right knee and hip disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's right knee and hip disabilities, referral for extraschedular consideration is not required and the analysis stops.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

ORDER

Service connection for allergies, to include hay fever, is denied.

The reduction of the disability rating for right knee laxity to zero percent, effective April 1, 2010, was not proper; restoration of a 10 percent rating for right knee laxity effective April 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

The reduction of the disability rating for right knee laxity, from 30 percent to 10 percent, effective April 1, 2010, was proper.

A rating for right knee laxity in excess of 10 percent from April 1, 2010, is denied.

A rating in excess of 10 percent for right knee arthritis is denied.

A separate 10 percent rating, but not more, from November 23, 2010, for limitation of right knee extension is granted, subject to the laws and regulations governing the payment of monetary awards.

Since March 6, 2013, but no earlier, the criteria for a 50 percent rating, but not more, is granted for the Veteran's service-connected right hip disability, subject to the laws and regulations governing the payment of monetary awards.


REMAND

While the evidence does not show that that the Veteran's allergies, to include hay fever, were aggravated during service, the evidence is insufficient to decide whether the Veteran's current sinus disorder, to include sinusitis, rhinitis, and obstructive lung disease, was incurred in or related to service.  The non-allergy sinus disorders were not noted at entrance.  Thus, this is a standard direct service connection claim rather than a claim for service aggravation.  Specifically, a medical opinion is warranted with respect to whether any of the current sinus disorders are related to the in-service respiratory problems and colds.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the sinus disorder claim.  The examiner must review the entire claims file.   

The examiner is to diagnose any sinus disorder, other than allergies, the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sinus disorder other than allergies was incurred in or is related to the Veteran's active service.  The examiner is to address whether the in-service respiratory problems and colds are related to any of the current sinus disorders. 

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, after conducting any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


